Case 1:20-cv-01517-LO-JFA Document 17 Filed 05/06/21 Page 1 of 12 PageID# 223




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



   Joyce A.Beverly,

                          Plaintiff,
           V.                                                Case No. l:20-cv-1517
                                                             Hon. Liam O'Grady
   GatesHudson,et ai.

                          Defendants.


                           MEMORANDUM OPINION & ORDER


       Before the Court is Defendants' Rule 12(b)(6) motion(Dkt 13)to dismiss PlaintiflPs

amended complaint(Dkt. 12). For the reasons set forth below, Defendants' motion is

GRANTED IN PART and DENIED IN PART.


                                       I.   BACKGROUND


       This dispute stems from a property management company's purported failure to

accommodate a disabled resident, leading to her harm. Plaintiff Joyce Beverly is a retired 100%

disabled veteran who leased an apartment managed by Virginia-based Defendant GatesHudson,

Inc., for the lease term March 30,2019 through March 29,2020. Dkt. 1, at 2,^ 2.

       When Ms. Beverly moved into the apartment, she was given "open" parking with no

assigned spaces, /rf. at 4,f 13. A week later, she was hospitalized due to severe breathing

difficulties. Id. f 15. A short time after she was discharged from the hospital, on April 22,2019,

the apartment complex implemented an assigned parking system. Id. ^16. Ms. Beverly was

assigned a parking spot that was too far from the entrance ofthe apartment complex to

accommodate her respiratory illness, which inhibits her ambulation. Id. f 17. She met with the

lease manager ofthe complex to request a spot reassignment based on her disability and offered
Case 1:20-cv-01517-LO-JFA Document 17 Filed 05/06/21 Page 2 of 12 PageID# 224
Case 1:20-cv-01517-LO-JFA Document 17 Filed 05/06/21 Page 3 of 12 PageID# 225
Case 1:20-cv-01517-LO-JFA Document 17 Filed 05/06/21 Page 4 of 12 PageID# 226
Case 1:20-cv-01517-LO-JFA Document 17 Filed 05/06/21 Page 5 of 12 PageID# 227
Case 1:20-cv-01517-LO-JFA Document 17 Filed 05/06/21 Page 6 of 12 PageID# 228
Case 1:20-cv-01517-LO-JFA Document 17 Filed 05/06/21 Page 7 of 12 PageID# 229
Case 1:20-cv-01517-LO-JFA Document 17 Filed 05/06/21 Page 8 of 12 PageID# 230
Case 1:20-cv-01517-LO-JFA Document 17 Filed 05/06/21 Page 9 of 12 PageID# 231
Case 1:20-cv-01517-LO-JFA Document 17 Filed 05/06/21 Page 10 of 12 PageID# 232
Case 1:20-cv-01517-LO-JFA Document 17 Filed 05/06/21 Page 11 of 12 PageID# 233
Case 1:20-cv-01517-LO-JFA Document 17 Filed 05/06/21 Page 12 of 12 PageID# 234
